Citation Nr: 1140058	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial increased rating for nonspecific eczematous dermatitis, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1961.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for back disability, and granted entitlement to service connection for nonspecific eczematous dermatitis, assigning a noncompensable disability rating, effective May 19, 2005.  A notice of disagreement was filed in April 2006, a statement of the case was issued in January 2008, and a substantive appeal was received in March 2008.  In an April 2011 rating decision, a 10 percent disability rating was assigned to nonspecific eczematous dermatitis, effective January 4, 2011.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned and the rating was not assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran testified at a RO hearing in November 2007, and he testified at a Board hearing in September 2011; the transcripts are of record.


FINDINGS OF FACT

1.  In a September 2011 written submission and at the September 7, 2011 Board hearing, the Veteran withdrew the appeal of entitlement to service connection for back disability.

2.  For the period prior to February 28, 2008, the Veteran's dermatitis has been manifested by less than 2 percent of the total body area and areas affected, and the disability has not required the use of systemic therapy.  

3.  From February 28, 2008, the Veteran's dermatitis has been manifested by greater than 5 percent but less than 20 percent of the total body area, and the disability has not required the use of systemic therapy.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  For the period prior to February 28, 2008, the criteria for the assignment of a compensable disability rating for nonspecific eczematous dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7800-7805 (2008), Diagnostic Code 7806 (2011).

3.  From February 28, 2008, the criteria for the assignment of a 10 percent disability rating, but no higher, for nonspecific eczematous dermatitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7800-7805 (2008), Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran withdrew his appeal of entitlement to service connection for back disability in a September 2011 written submission and at the September 7, 2011 Board hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue of entitlement to service connection for back disability is dismissed.  

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in June 2005.  The letter predated the March 2006 rating decision.  See id.  Since the dermatitis appellate issue (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the June 2005 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The June 2005 letter has clearly advised the Veteran of the evidence necessary to substantiate his claim. 

In March 2006 correspondence which accompanied the March 2006 rating decision, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  

A decision from the Court provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any event, Vazquez-Flores was limited to claims involving increased ratings, and is not applicable to claims, such as the one in this matter, involving an appeal of the initial rating assigned following a grant of service connection.  Moreover, the Court has held that in a claim for an increased initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and private treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The evidence of record contains VA examinations performed in March 2006 and January 2011 with regard to his skin condition.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars (Diagnostic Codes 7800-7805) are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's date of claim was in June 2005.  As a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008, are in effect.

The Veteran's dermatitis is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, and; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period a 30 percent evaluation will be assigned.  With at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immuno-suppressive drugs required for a total duration of less than six weeks during the past 12-month period a 10 percent rating will be assigned.  With less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a zero percent rating will be assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).

A March 2005 private treatment record reflects that the Veteran underwent surveillance of precancers and 11 hyperkeratotic, erythematous-based lesions were scattered across his upper forehead and lateral cheeks.  The impression was premalignant keratoses times 11 and they were removed with liquid nitrogen.  He also had some warty lesions on his elbows and dorsal forearms.  The impression was seborrheic keratoses times 20.

In a June 2005 statement, the Veteran stated that he had problems with his hands breaking out during service.

In March 2006, the Veteran underwent a VA examination.  It was noted that the Veteran was treated for dermatitis of his left hand on two occasions in 1959 and he was treated for dermatophytosis of the left hand on one occasion in 1959.  He was also treated for seborrheic keratoses treated with liquid nitrogen.  It was noted that he had a rash on his hands and the rash on his hands had been present for 40 years.  The Veteran reported that treatments from dermatologists had been no help and he was not using any prescription topical treatment.  He also denied the use of any oral treatment.  He has a home remedy that he refers to as "workers cream" that he uses on his hands once or twice a day.  He did not identify any side effects from the cream.  He believes that he has "thin skin" that "sheds" easily.  He wears rubber gloves when he does yard work or chores around the farm.  He notices that if he washes dishes, his hands are red and irritated.  He has no systemic symptoms associated with his skin rash.  On physical examination, he had scattered flaky skin on both palms of both hands.  He had two benign keratoses on the top of his right hand which were roughened.  The dermatitis involves less than 2 percent of his total body surface.  No bullous lesions were seen.  No psoriasis was seen.  No infection was seen.  No scarring was seen.  The examiner diagnosed nonspecific eczematous dermatitis on both palms treated with over-the-counter cream and involves less than 2 percent of his total body surface.  Benign keratoses on top of his right hand involves less than 1 percent of his total body surface.  In an addendum statement, the examiner stated that the dermatitis involves less than 2 percent of exposed area.

Correspondence dated in March 2008 from L. Terry Pynes, M.D., states that the Veteran was seen on February 28, 2008 and he has a hand and foot dermatitis of unknown etiology.  It appeared to be a combination of xerosis and allergic dermatitis.  He was placed on Triamcinolone, Cerovel, and AmLactin.

In January 2011, the Veteran underwent a VA examination.  It was noted that the Veteran treats with Cerovel 40 percent cream and Ammonium Lactate lotion 12 percent.  His topical treatment is daily and constant.  He denied any side effects from the treatment.  On physical examination, the examiner noted that the Veteran had dry skin over his entire body.  The soles of his feet were erythematous with cracking around the heels.  There was dryness and cracking from thumb to index finger on both hands.  There was skin dryness over 80 percent of the body.  The examiner noted that a skin scraping report from Dr. Pynes was negative for dermatophytes.  Less than 5 percent of his head, face, neck and hands was affected, and greater than 5 percent but less than 20 percent of his total body area was affected.  The examiner diagnosed eczematous dermatitis.  

Upon review of the entire evidence of record, the Board finds that a compensable disability rating is not warranted for the Veteran's dermatitis for the period prior to February 28, 2008.  As detailed, at the March 2006 VA examination, the Veteran only complained of a rash affecting his hands, and dermatitis was observed only on his hands, which constituted less than 2 percent of his total body surface.  At the time of such examination, he was only treating with over-the-counter "workers cream" and had not received prescription medication or undergone recent treatment with a dermatologist.  The Board notes that at the November 2007 RO hearing, the Veteran testified that the dermatitis affects his hands.  Based on the Veteran's subjective complaints and objective findings detailed in the March 2006 VA examination report, the Board finds that his disability does not meet the diagnostic criteria for a 10 percent disability rating.  Specifically, the evidence of record does not reflect that more than 5 percent of his entire body or exposed areas are affected, and he was not undergoing systemic therapy.  

From February 28, 2008, the Board finds that a 10 percent disability rating, but no higher, is warranted for the Veteran's dermatitis.  As detailed, Dr. Pynes observed that the Veteran had dermatitis of the hands and feet and he was prescribed topical medication for his xerosis and dermatitis.  While Dr. Pynes did not provide an opinion as to the percentage of the body or exposed area affected, at the time of the January 2011 VA examination, the Veteran's hands and feet were also affected by the dermatitis which amounted to more than 5 percent of the total body area affected but less than 20 percent.  Based on the findings of Dr. Pynes and the findings contained within the January 2011 VA examination report, the criteria for a 10 percent rating are met from February 28, 2008.  However, based on such objective findings, a higher rating is not warranted as there is no evidence that more than 20 percent of his total body area or exposed areas are affected, and he remains solely on topical treatment, not systemic therapy.  At the Board hearing the Veteran testified that his dermatitis affects mainly his hands and feet, but he also experiences dry skin on his head and groin area.  As detailed, the Veteran underwent a VA examination nine months prior to testifying before the Board, and the January 2011 VA examiner observed that while 80 percent of the body is affected by dry skin, the dermatitis affects less than 20 percent of the total body area affected.  Thus, the objective evidence does not support a disability rating in excess of 10 percent in consideration of the dermatitis diagnostic criteria.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has considered the application of alternative diagnostic criteria; however, any other diagnostic criteria would not provide a higher rating or are inapplicable to his dermatitis.  The March 2006 VA examiner specifically stated that no scarring has resulted from his dermatitis, thus ratings pursuant to Diagnostic Codes 7800-7805 (2008) are inapplicable.  The rating criteria pertaining to other disabilities of the skin essentially contemplate the same diagnostic criteria, such as areas affected and the use of systemic therapy, and thus could not provide the basis for a higher rating.  Furthermore, there have been no systemic manifestations as a result of his dermatitis.

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected dermatitis is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Thus, a compensable disability rating is not warranted for the period prior to February 28, 2008, and a 10 percent disability rating, but no higher, is warranted from February 28, 2008.  


ORDER

The appeal seeking service connection for a back disability is dismissed.  

For the period prior to February 28, 2008, entitlement to a compensable disability rating for nonspecific eczematous dermatitis is denied.

From February 28, 2008, entitlement to a 10 percent disability rating for nonspecific eczematous dermatitis is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


